MEMORANDUM **
Travis Lee Kisto appeals the district court’s judgment imposing a 30-month sentence following his guilty-plea conviction for unlawful possession of a firearm in violation of 26 U.S.C. §§ 5861(d) and 5871. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We dismiss in light of the valid written appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily); United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (holding that the changes in sentencing law imposed by United States v. Booker, — U.S. —, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.